Title: To Thomas Jefferson from Benjamin Lincoln, 25 August 1803
From: Lincoln, Benjamin
To: Jefferson, Thomas


          
            
              Sir
            
            Boston Augt 25th 1803
          
          I just now received your letter of the 19h instant the articles mentioned have been received are now in the public store and will be held there untill an opportunity shall offer of sending them to Washington or Alexandria 
          I have the honour of being with very great consederatn your most Obedient & most humble servant.
          
            B. Lincoln
          
        